En Banc Order filed December 13, 2018.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-17-00558-CV

  MIKE HALL CHEVROLET INC. D/B/A AUTONATION CHEVROLET
       HIGHWAY 6 F/K/A CHAMPION CHEVROLET HIGHWAY 6,
          AUTONATION, INC., AUTONATION ENTERPRISES,
     INCORPORATED, A DEALERSHIP HOLDING COMPANY, AND
     AUTO HOLDING LLC F/K/A AUTO HOLDING CORPORATION,
                            Appellants

                                         V.

 ALEXANDRA DEIKE, F/K/A ALEJANDRA VALDEZ, INDIVIDUALLY
    AND ON BEHALF OF THE ESTATE OF ROSA ELVIA GUERRERO,
     DECEASED, ARIANA DOMINGUEZ, INDIVIDUALLY AND ON
    BEHALF OF THE ESTATE OF RUBEN DOMINGUEZ, DECEASED,
    GREGORIO ARMANDO DOMINGUEZ, EILEEN MEJIA, ANDREA
       ZERTUCHE, JOSE GUERRERO, EDUWIGES GUERRERO,
      DONALD CLARK, INDIVIDUALLY AND AS INDEPENDENT
    EXECUTOR OF THE ESTATE OF LINDA ANN HARTON CLARK,
    DECEASED, JENNIFER CLARK AND JOANNA CLARK, Appellees
                     On Appeal from the Probate Court No 2
                              Harris County, Texas
                       Trial Court Cause No. 388,367-401

                          EN BANC ORDER

      Pending before this court is “Appellees’ Joint Withdrawal of Opposition to
Appellants’ Motion to Compel Arbitration, Appellees’ Motion to Dismiss Appeal,
and Appellees’ Motion to Dissolve the Stay of Trial.” Appellants filed a response
to this motion, and the parties’ counsel also have filed subsequent letter briefs.

      It is unclear from these filings whether a live controversy continues to exist
with respect to the issues encompassed in this appeal.              The difficulty in
determining whether a live controversy continues to exist is compounded by
bilateral allegations of dilatory and uncooperative conduct.

      The court therefore ORDERS as follows.

      No later than 5:00 p.m. on Friday, December 14, 2018, the parties shall file
with this court a statement signed by counsel indicating whether they agree
pursuant to Texas Rule of Appellate Procedure 42.1 to a disposition on appeal by
which this court (1) reverses the trial court’s order denying the Second Motion to
Compel Arbitration and for Stay or Dismissal of Litigation; (2) orders the panel’s
June 12, 2018 Opinion withdrawn and judgment vacated; (3) remands this case to
the trial court for further proceedings consistent with the unopposed Defendants’
Second Amended Motion to Compel Arbitration and for Stay or Dismissal of
Litigation; and (4) dissolves the October 12, 2018 stay issued by this court of a
trial in Cause No. 388,367-401 in Probate Court No. 2, Harris County, Texas.

                                        PER CURIAM
En Banc Court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, Busby, Donovan, Brown, Wise, and Jewell. (Frost, C.J., dissenting).